DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Cummins et al. (US 2016/0140526 A1).
Regarding claims 1 and 12, Shaffer teaches a storage cabinet for storing a plurality of items (200), each item including a first recording medium attached thereto, the first recording medium being an RF tag for recording item information relating to a corresponding item [0035], the storage cabinet comprising:
a housing for storing the plurality of items (200);
a first reader configured to read item information recorded in the first recording media of all items stored in the housing (210);

Shaffer lacks the picking list data and the details of how the controller handles said data.
Cummins teaches a reader configured to read item information and configured to send the item information read by the first reader to a memory (510); a second reader configured to read picking list data recorded in a second recording medium (550, 560), the picking list data recorded in the second recording medium including information relating to an item-condition-of-an-item-to-be-retrieved-from-the-storage-cabinet (item part of a recipe, diet, expiry date, etc. – 550); a first controller configured to determine a judgement result as to whether an item that meets the condition has been retrieved therefrom (580), based on information received by the memory and the picking list data (final step of Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the picking list data taught by Cummins because it allows the system of Shaffer to automatically update consumables with no user input (paragraph 0011 of Cummins).
Regarding claim 2, Shaffer teaches further comprising a door connected to the housing, the door being in an open state in which the plurality of items is accessible from the outside, or in a closed state in which the plurality of items is inaccessible from the outside (Fig. 2, Fig. 2A),
wherein the first reader is configured to read item information recorded in the first recording media of all items stored in the housing, when the door is in the closed state (Fig. 2A, Fig. 3, 301).
Regarding claim 3, Shaffer teaches further comprising a displaying part configured to display on a display panel the judgment result determined by the first controller (292).

Regarding claim 5, Shaffer teaches further comprising an alarm part configured to output an alarm if it is judged that, the item that meets the item condition has not been retrieved (480).
Regarding claim 6, Shaffer teaches a door configured to be openable or closable with respect to the housing, a door locking part configured to lock or unlock the door, and a second controller configured to control the door locking part, wherein when the door is in the closed state, and a third recording medium including user identification information recorded therein for identifying a user is made proximate from the outside to or comes into contact with the predetermined area on the housing, the second reader is configured to read the user identification information recorded in the third recording medium, and
wherein the second controller is configured to control the door locking part so as to unlock the door when authentication of the user identification information read by the second reader is successful [0039].
Regarding claim 7, Shaffer teaches wherein
when the housing is in the first state, and an item including a first recording medium attached thereto is made proximate from the outside to or comes into contact with the predetermined area on the housing, the second reader is configured to read the item information recorded in the first recording medium, and
the first controller is configured to determine a judgment result as to whether the item information read by the second reader meets an error condition, based on the item information read by the second reader, or based on comparison of the item information read by the second reader and the item information recorded in the memory [0039, 0040].

the item condition includes at least one of an item description, an item code, an expiration date, and a lot number [0008].
Regarding claim 10, Shaffer teaches wherein the information recorded in the second recording medium is an item code and a lot number of a recalled item [0028, 0029].
Regarding claim 11, Shaffer teaches wherein the second recording medium is an RF tag (465).
Regarding claim 13, Shaffer teaches wherein the second reader is configured to read the condition-related information when the second recording medium is made proximate to, or comes in contact with, a predetermined area on the housing [0067, 0068].
Regarding claim 14, Shaffer teaches wherein the second reader is configured to read the condition-related information when the second recording medium is made proximate to, or comes into contact with a predetermined area on the housing, and the display panel and the predetermined area are closely located to each other [0067, 0068] (Fig. 2, Fig. 2A).
Regarding claim 15, Shaffer teaches wherein the first controller is configured to determine the judgement result based on: the condition-related information that has been read by the second reader; and the item information read by the first reader and recorded in the memory after the second reader has read the condition-related information (Fig. 4A).
Regarding claim 16, Shaffer teaches wherein the first controller is configured to determine the judgement result based on: the condition-related information that has been read by the second reader (465); the item information read by the first reader before the second reader has read the condition-related information (461); and the item information read by the first reader after the second reader has read the condition-related information (Fig. 4A).

Regarding claim 18, Shaffer teaches wherein the storage cabinet includes the memory [0036].
Regarding claim 19, Shaffer teaches further comprising the memory configured to receive the item information read by the first reader [0036].
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Cummins and are required by the amendments regarding the picking list data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RAFFERTY D KELLY/               Examiner, Art Unit 2876